        Case 1:13-cv-13286-FDS Document 185-3 Filed 04/18/19 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS


THE COMMONWEALTH OF                             CASE NO: 1:13-cv-13286-FDS
MASSACHUSETTS,

      Plaintiff,
                                             [Formerly Supreme Judicial Court for Suffolk
          and                                County, Massachusetts, CIVIL ACTION NO.
                                             2013-0479 ]
AQUINNAH/GAY HEAD
COMMUNITY ASSOCIATION, INC.
(AGHCA) and TOWN OF AQUINNAH,

       Intervenor-Plaintiffs/Counterclaim-
       Defendants,
         vs.

THE WAMPANOAG TRIBE OF GAY
HEAD (AQUINNAH), THE
WAMPANOAG TRIBAL COUNCIL OF
GAY HEAD, INC., and THE
AQUINNAH WAMPANOAG GAMING
CORPORATION,

      Defendants/Counterclaim-Plaintiffs,

and

CHARLIE BAKER, in his official
capacity as GOVERNOR,
COMMONWEALTH OF
MASSACHUSETTS, et al.,

      Third-Party Defendants.




ERIC ROBITAILLE DECLARATION IN OPPOSITION TO THE TOWN
  OF AQUINNAH’S MOTION FOR ENTRY OF FINAL JUDGMENT
Case 1:13-cv-13286-FDS Document 185-3 Filed 04/18/19 Page 2 of 3
Case 1:13-cv-13286-FDS Document 185-3 Filed 04/18/19 Page 3 of 3
